Citation Nr: 0602768	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  00-01 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for residuals of a right ankle fracture.  

2.  Entitlement to a disability rating greater than 10 
percent for a surgical scar of the right ankle.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel



INTRODUCTION

The veteran had active service from July 1992 to March 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  The veteran testified at a Travel 
Board hearing before the undersigned in November 2005.  A 
transcript of that hearing has been associated with the 
claims folder.
  
In addition, the Board observes that in a September 2005 
rating decision the RO denied the veteran's later claim for a 
left knee condition as secondary to the veteran's service-
connected right ankle disorder.  The veteran did not perfect 
her appeal by filing a notice of disagreement and substantive 
appeal.  See 38 U.S.C.A.  § 7105(a) (West 2002); 38 C.F.R. § 
20.200 (2005).  Therefore, this issue is not before the 
Board.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran's right ankle disability presents no current 
objective limitation of motion; there is subjective evidence 
of constant pain, swelling, and recent instability.  

3.  With respect to the veteran's surgical scar to the right 
ankle, subjective evidence includes complaints that the scar 
is tender and painful; objective manifestations show a 
linear, tender and painful scar, 10 centimeters in length, 
with no evidence of inflammation, edema, keloid formation, 
instability, scaliness, atrophy, deepness, or limitation of 
motion of the affected part.  
   

CONCLUSIONS OF LAW

1.  The criteria for a higher disability rating for the 
residuals of right ankle fracture have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.20, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5270, 5271, 
5272, 5273, 5274, 5284 (2005).

2.  The criteria for a disability rating greater than 10 
percent for a surgical scar to the right ankle have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.7, 4.21, 4.118, Diagnostic Codes 7801, 7803, 7804, 7805 
(2005); 4.118, Diagnostic Codes 7803, 7804, 7805 (2002).  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; See 38 C.F.R. § 4.27 (providing specific means of 
listing diagnostic code for unlisted disease or injury). 

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's right ankle condition is rated at 10 percent 
under Diagnostic Code (Code) 5271, limited motion of the 
ankle.  38 C.F.R. § 4.71a.  

The Board notes that other diagnostic codes for ankle 
disabilities provide ratings greater than 10 percent.  
However, there is no evidence or allegation of ankylosis of 
the ankle (Code 5270), ankylosis of the subastragalar or 
tarsal joint (Code 5272), deformity of the ankle (Code 5273), 
astragalectomy (Code 5274), or a moderately severe "other 
foot injury" (Code 5284).  Therefore, these codes will not 
be applied.  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of diagnostic code should be upheld if it is 
supported by explanation and evidence).  

Under Code 5271, a 10 percent evaluation is assigned when 
there is moderate limitation of ankle motion.  A maximum 20 
percent rating is awarded for marked limitation of ankle 
motion.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

With respect to limitation of motion under 5271, a VA 
examination conducted in March 1998 revealed right ankle 
dorsiflexion from 0 to 5 degrees and plantar flexion from 0 
to 45 degrees.  The veteran also complained of pain.

However, and more importantly, a recent January 2004 VA 
examination recorded right ankle dorsiflexion from 0 to 20 
degrees and plantar flexion from 0 to 45 degrees.  Normal 
range of motion for the ankle is dorsiflexion to 20 degrees 
and plantar flexion to 45 degrees, as set forth at 38 C.F.R. 
§ 4.71, Plate II.  X-rays conducted at that time were 
essentially normal besides noting "loose bodies in the right 
ankle."  There was no evidence of instability, and the 
veteran denied any instability.  A VA treatment record from 
May 2004 also confirmed that the veteran had normal, full 
range of motion for the right ankle.  The Board finds that 
the VA medical evidence of record, in particular the January 
2004 examination, supplies probative evidence against the 
claim for a higher rating.  Based on the above, in the 
absence of any objective limitation of motion of the right 
ankle.  Without consideration of pain and related functional 
loss due to pain, the current 10 percent evaluation under 
Code 5271 could not be justified.

In consideration of functional loss, the Board observes that 
the January 2004 examination and VA treatment records dated 
November 1999 through July 2004 noted the veteran's 
complaints of constant pain and swelling of the right ankle.  
The veteran's November 2005 Board testimony also mirrors 
these particular complaints.  She also asserted that her 
ankle gives way three times a month and that she wears an 
ankle brace.  

It is important for the veteran to understand that the 
objective medical evidence would not support the current 
evaluation unless VA took into consideration those 
difficulties cited by the veteran above.  On the basis of the 
veteran's right ankle pain and discomfort alone, the 10 
percent evaluation under Code 5271 can be found warranted.  

Based on the foregoing, the Board finds that the evidence of 
record does not reflect an overall disability picture for the 
right ankle showing marked limitation of motion warranting a 
20 percent rating under Code 5271.  38 C.F.R. § 4.7.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 10 
percent for the veteran's right ankle condition.  38 C.F.R. § 
4.3.

Finally, the Board finds no reason to refer the matter to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  The Board acknowledges that the veteran is 
concerned about how her right ankle condition will affect her 
job in the future as an account manager at Coca-Cola.  
However, the November 2005 Travel Board testimony reflects 
that the veteran is currently working.  Although the veteran 
mentioned missing some work "in the summer" due to the 
right ankle condition, there is no indication that the 
veteran is not able to work regularly due to the disability.  
Thus, an extra-schedular rating is not for consideration.  
The record does not show that the veteran is unemployed, 
unemployable, or is otherwise not adequately compensated by 
the regular rating schedule. VAOPGCPREC 6-96.

The veteran's surgical scar to the right ankle is currently 
rated at 10 percent under Diagnostic Code 7804, superficial 
scars, painful and tender on examination.  38 C.F.R. § 4.118.  
See Esteban v. Brown, 6 Vet. App. 259 (1994) (veteran is 
entitled to separate disability ratings for different 
manifestations of the same disability when the symptomatology 
of one manifestation is not duplicative or overlapping of the 
other manifestations).

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).  Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3. 

During the pendency of the veteran's appeal, VA promulgated 
new regulations for evaluating disability from skin 
disorders, including scars, effective August 30, 2002.  See 
67 Fed. Reg. 49,590 (July 31, 2002) (codified at 38 C.F.R. 
pt. 4).  Generally, where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, when 
amended regulations expressly state an effective date and do 
not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded, notwithstanding Karnas.  38 
U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997); VAOPGCPREC 3-2000.  

Therefore, prior to August 30, 2002, the Board may apply only 
the previous version of the rating criteria.  As of August 
30, 2002, the Board must apply whichever version of the 
rating criteria is more favorable to the veteran.

The Board notes that in its July 2004 supplemental statement 
of the case (SSOC), the RO addressed both the old and new 
versions of the regulations.  Therefore, the Board may also 
consider each version without determining whether doing so 
will be prejudicial to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Under the previous rating criteria, a 10 percent rating may 
be assigned for a scar that is superficial, poorly nourished, 
and with repeated ulcerations or for a scar that is 
superficial and tender on painful on objective demonstration, 
under Codes 7803 or 7804, respectively.  In addition a scar 
may be evaluated based on limitation of function of the 
affected part under Code 7805.  38 C.F.R. § 4.118 (2002).

Under the amended rating criteria, a 10 percent rating is 
assigned for scars on other than the head, face, or neck, 
that are deep (associated with underlying soft tissue damage) 
or that cause limited motion with area or areas exceeding 6 
square inches (39 sq. cm.) under Code 7801.  A 20 percent 
rating is award if the area or areas exceeds 12 square inches 
(77 sq. cm.) under Code 7801.  A superficial and unstable 
(involving frequent loss of covering of skin over the scar) 
scar may be assigned a maximum 10 percent rating per Code 
7803.  Similarly, a scar that is superficial and painful on 
examination may be assigned a maximum 10 percent rating by 
Code 7804.  Finally, a scar may also be evaluated based on 
limitation of function of the affected part under Code 7805.  
38 C.F.R. § 4.118 (2005).    

As previously stated, the veteran's surgical scar to the 
right ankle is currently rated at 10 percent under Diagnostic 
Code 7804.  Under both the old and new regulations, the Board 
finds that the overall disability picture does not more 
closely approximate the criteria for a 10 percent rating 
under any of the other potentially applicable diagnostic 
codes or a higher 20 percent rating under Code 7801.  
38 C.F.R. § 4.7.  According to the veteran's November 2005 
Travel Board testimony, the scar only hurts when the ankle 
brace brushed against it.  The March 1998 VA examination 
recorded a post-operative scar over the lateral aspect of the 
right ankle which was tender to the touch.  Similarly, the 
January 2004 VA examiner documented a healed linear scar 10 
cm. in length and noted pain upon palpitation.  There was no 
inflammation, edema, keloid formation, instability, 
scaliness, or atrophy.  The scar was linear, with no mention 
of deepness.  Finally, the examiner observed no limitation of 
motion caused by the scar. 

Accordingly, the Board finds that the pain and tenderness 
alone warrants only a 10 percent rating under Code 7804.  
38 C.F.R. § 4.3.  The Board adds that it does not find that 
the veteran's right ankle scar disability should be increased 
for any other separate period based on the facts found during 
the appeal period.  Fenderson, 12 Vet. App at 126. 

In addition, the Board finds no evidence of frequent 
hospitalization or marked interference with employment 
associated with the scar disability in order to justify a 
referral of the case for extra-schedular consideration.  38 
C.F.R. § 3.321(b)(1).  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letters dated in March 
2003 and July 2004, as well as the September 1998 rating 
decision and associated statements of the case (SOC) and 
SSOCs, the RO advised the veteran of the evidence needed to 
substantiate her claims and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  In addition, the July 2004 SSOC includes the text 
of the regulation that implements the notice and assistance 
provisions from the statute.  Accordingly, the Board finds 
that the RO has provided all notice required by the VCAA. 38 
U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The Board observes that the RO issued the September 1998 
rating decision prior to the enactment of the VCAA in 
November 2000, such that providing VCAA notice prior to the 
adverse termination was not possible.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In addition, the scar claim 
for an increased rating arises as a "downstream" issue from 
the claim for service connection that was granted in 
September 1998, such that VCAA notice as to the increased 
rating claim could not have been provided. Id.  See generally 
VAOPGCPREC 8-2003.  However, the Board has already determined 
that the veteran has received all required VCAA notice, such 
that such deficiencies result in no prejudice to the veteran 
and therefore constitutes harmless error.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004) (holding that the Court must take 
due account of the rule of prejudicial error when considering 
compliance with VCAA notice requirements); 38 C.F.R. § 
20.1102 (2003) (an error or defect in a Board decision that 
does not affect the merits of the issue or substantive rights 
of the appellant will be considered harmless).

Similarly, none of the VCAA notice letters to the veteran 
include a request that she provide to the RO any evidence in 
her possession that pertains to the claim. Pelegrini, 18 Vet. 
App. at 120-21.  However, as the Board is satisfied that the 
documents discussed above otherwise fully notified of the 
need to give to the VA any evidence pertaining to her claim, 
the Board finds no indication of defective notice that is 
prejudicial to the veteran.  Bernard, 4 Vet. App. at 392-94.  
See Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Moreover, the Board emphasizes that the veteran has not made 
any showing or allegation that the timing or content of the 
VCAA notice has resulted in any prejudice.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (the appellant bears the 
initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records (SMRs) and relevant VA 
outpatient treatment records.  The veteran was also afforded 
several VA examinations.  In addition, she provided November 
2005 Travel Board testimony.  

The Board notes that the veteran failed to appear to a 
September 2005 VA examination.  According to 38 C.F.R. 
§ 3.655, if a claimant fails to report without good cause for 
a VA examination scheduled in conjunction for an increased 
rating claim, the claim shall be denied on that basis.  
However, in this case, the September 2005 exam was scheduled 
with respect to a separate issue of service connection for a 
left knee condition as secondary to her right ankle 
condition.  Consequently, a denial of a higher rating for the 
issues currently before the Board on the sole basis of the 
veteran's failure to report to the exam is not warranted.  In 
any event, there is no indication or allegation that relevant 
evidence remains outstanding.  Thus, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.


ORDER

A disability rating greater than 10 percent for residuals of 
a right ankle fracture is denied.  

A disability rating greater than 10 percent for a surgical 
scar of the right ankle is denied. 

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


